*35
By the Court,

Cowen, J.
The court below left two questions of usury to the jury.
The plaintiff below, the bank, had discounted a note made by one defendant below and endorsed by the other, to raise money. The note was dated Aug. 30th, 1839, and was for $931.54, payable at 90 days.
It was discounted by the bank on the day of its date and a discount taken for 93 days, though accidentally the third day of grace falling on,Sunday, it was in strictness payable on Saturda). Wherefore the discount was 17 cents beyond the rate of 7 per cent. This was alleged for usury.
Again, the odd cents (54) were called one dollar, according to a practice of computation at the bank of calling odd cents in a note where less than fifty, nothing; where over fifty, one dollar. In this way the bank got one cent and a fraction over 7 per cent.
It was put to the jury whether the bank knowingly overcharged, or whether there was an agreement to take and give more than legal interest. They found not. The case does not seem to have been left to the jury on the general intent to take usury, as the counsel for the plaintiffs in error supposed.
As to the larger sum, seventeen cents, the whole was most obviously a mistake in not adverting to the fact that the last day of grace was Sunday.
As to the cent and a fraction, the bank was in the habit of casting interest on a dollar or nothing according as the odd cents in the body of the note overran or fell short of half a dollar; and this was for the convenience of business. It is too small a concern for this writ of error, a cent too much discount on a note of nearly $1000 ; and may well be disposed of by saying de minimis non curat lex. But even this, being a sum so very little in proportion to the principal, might, I should think, under the circumstances proved, be put, as it was, on the intent to overcharge.
The recovery was well enough, and the judgment must be affirmed.
Judgment affirmed.